Motion to amend the remittitur denied. The opinion of this court leaves no room for doubt that since the Government of the United States of Mexico asks no affirmative relief, it should be granted leave to intervene specially in this action and to serve and file such pleading or statement of its claim of sovereign immunity as it may be advised. Indeed, only by such leave can proof of its claim of immunity be presented, for a general appearance would constitute a submission to the jurisdiction of the court and bar any challenge to such jurisdiction. The order granting leave, even though expressly consented to by all parties, should, however, be made at Special Term, and not by this court. (See 281 N.Y. 362.)